Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments dated June 2, 2021.
Claims 1, 3-5, 12, 18, and 20-30 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Macaulay et al. (US 2006/0241342) in view of Deal et al. (US 2005/0059890).
Regarding Claim 1, Macaulay discloses:
A catheter system (shown in Fig. 1) for forming a vascular access site through a first wall of a first vessel and a second wall of a second vessel (see Fig. 2 showing the two vessels), the catheter system comprising:
an elongate body (12) comprising a distal end (distal end of 12 shown in Fig. 1B and 5, for example), wherein the elongate body comprises a second internal lumen (16) extending to an exit port (shown near numeral 61 in Figs. 1B, 5 and 7) adjacent to the distal end of the elongate body, and a third lumen (14) extending through the elongate 
an imaging assembly (100) disposed within the third lumen (see Fig. 7 showing assembly 100 imaging the needle) wherein the imaging assembly is configured to generate image data that simultaneously captures the first vessel and the second vessel (see Fig. 2 and Paragraphs 0006 and 0009);
a needle (30) extending out of the exit port of the elongate body and configured to extend through the first wall of the first vessel and the second wall of the second vessel to create the vascular access site (the needle is sharp and designed to penetrate through vessel walls, see Paragraph 0036), wherein the needle comprises a distal tip (the tip of the needle), an opening at the distal tip and an interior lumen extending from the distal tip (the needle is described as hollow, see Paragraphs 0034 and 0045); and
a penetrating guidewire configured to extend through the second lumen to the opening of the distal tip of the needle and into the vascular access site while the needle remains extended out of the exit port of the elongate body (Paragraph 0045 indicates that because the penetrator is hollow, a guidewire or other apparatus may be advanced therethrough to the target area).
Macaulay does not explicitly disclose the claimed first internal lumen extending to the distal end of the elongate body and wherein the elongate body is configured to be advanced into the first vessel over a first guidewire received in the first internal lumen.  Deal teaches that “rapid exchange” guidewire techniques are known in the art and include a passageway (i.e. lumen) for the wire (see Paragraphs 0004 and 0005).  Such a feature (which is shown in Applicant’s disclosure as lumen 1134 and described as a 

Regarding Claim 3, Macaulay as modified discloses wherein the penetrating guidewire is configured to be extended through the vascular access site into the second vessel (Macaulay – Paragraph 0045 indicates that because the penetrator is hollow, a guidewire or other apparatus may be advanced therethrough to the target area).

Regarding Claim 12, Macaulay as modified discloses wherein the elongate body further comprises an orientation element (Macaulay – 36) indicative of a direction the needle will extend out of the exit port of the elongate body (see Paragraph 0031, where the first strut 40 of cage 36 is in known alignment with the trajectory on which the penetrating member 30 will advance).

Claim 18, Macaulay as modified discloses wherein the imaging assembly is an ultrasound assembly or an optical assembly (Macaulay – Paragraph 0006 indicates that OCT can be used with the invention; see also Paragraph 0031 indicating that 100 is an optical imaging apparatus).

Claims 4, 5, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Macaulay et al. (US 2006/0241342) and Deal et al. (US 2005/0059890), as applied to claim 1 above, and further in view of Brenneman et al. (US 2006/0111704).
Macaulay and Deal disclose the invention substantially as claimed as stated above.
Regarding Claim 4, they do not explicitly disclose an anastomotic device configured to be inserted over the penetrating guidewire through the exit port and into a fistula at the vascular access site.  Brenneman teaches a similar anastomotic device with an anastomotic clip (60) which is inserted over a guidewire (11).  When combined with Macaulay, the clip can be inserted into the fistula through Macaulay’s channel 16.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Macaulay and Deal’s system to include Brenneman’s clip.  Such a modification can assist in maintaining the fistula in a fluidly open state as is known in the art (see Paragraph 0093).

Regarding Claim 5, Macaulay as modified discloses wherein the exit port is disposed on a side of the elongate body so that the needle, penetrating guidewire and 

Regarding Claim 26, Macaulay and Deal do not explicitly disclose an anastomotic device configured to be inserted over the penetrating guidewire through the exit port and into a fistula at the vascular access site.  Brenneman teaches using an anastomotic device (shown in Figs. 5A-E) with an anastomotic clip (60) which is inserted over a guidewire (11).  When combined with Macaulay, the clip can be inserted into the fistula through Macaulay’s channel 16.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Macaulay and Deal’s system to include Brenneman’s clip.  Such a modification can assist in maintaining the fistula in a fluidly open state as is known in the art (see Paragraph 0093).

Regarding Claim 27, Macaulay as modified discloses wherein the anastomotic device comprises an outer sheath having a lumen configured to receive a core and an anastomotic clip (Brenneman’s anastomotic device includes outer sheath 30, core 20, and clip 60).

Regarding Claim 28, Macaulay as modified discloses wherein the anastomotic clip is deployed in the outer sheath distal to the core (see Brenneman Fig. 5D where 60 is distal 20), and wherein the core is slidable relative to the outer sheath to deploy the 

Regarding Claim 29, Macaulay and Deal do not explicitly disclose an anastomotic device configured to be inserted over the penetrating guidewire into a fistula at the vascular access site after removal of the elongate body from the first vessel.  Brenneman teaches using an anastomotic device (shown in Figs. 5A-E) with an anastomotic clip (60) which is inserted over a guidewire (11).  When combined with Macaulay, the clip can be inserted into the fistula through Macaulay’s channel 16.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Macaulay and Deal’s system to include Brenneman’s clip.  Such a modification can assist in maintaining the fistula in a fluidly open state as is known in the art (see Paragraph 0093).

Regarding Claim 30, Macaulay and Deal do not explicitly disclose a cauterizing element configured to extend through the interior lumen to the opening of the distal tip of the needle and into the vascular access site while the needle remains extended out of the exit port of the elongate body (although Macaulay does disclose using an electrode through the penetrator, see Paragraph 0045).  Brenneman teaches extending a cauterizing element (52) through a needle-like member (30) for delivering energy to the fistula area.  This can be done for several reasons including cauterization (see Paragraph 0108).  Because Macaulay’s needle is hollow, Brenneman’s cauterizing element can extend therethrough while the needle is extending out the exit port.  Doing .

Claims 20 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Macaulay et al. (US 2006/0241342) and Deal et al. (US 2005/0059890), as applied to claim 1 above, and further in view of Klingensmith et al. (US 2005/0196026).
Macaulay and Deal disclose the invention substantially as claimed as stated above.
Regarding Claim 20, they do not explicitly disclose a controller comprising a non-transitory computer readable medium containing instructions that, when executed, automatically determines characteristics of the first vessel and the second vessel based on the image data, wherein the characteristics provide information that is useable for identifying the vascular access site between the first wall of the first vessel and the second wall of the second vessel, and wherein the characteristics are provided for presentation on a display with the image data.
Klingensmith is one reference of many teaching using a processing device or computer for determining vessel characteristics based on image data to be displayed to the user.  Here, the reference focuses on border detection/enhancement (Abstract and Paragraph 0014).  Also, Applicant’s own disclosure references seven prior art 

Regarding Claim 23, Macaulay as modified discloses wherein the controller processes spectral information in the image data to identify blood-tissue borders in the first and second vessels (see Klingensmith Paragraphs 0014 and 0042 indicating that vessel border information is identified by the controller)

Regarding Claim 24, Macaulay as modified discloses wherein the controller processes spectral information of the image data to allow a location to be identified wherein the first and second vessels are positioned next to each other and wherein the health of both the first and second vessels is sufficient to support formation of the vascular access site (see Klingensmith Paragraphs 0014 and 0042 indicating that vessel border information is identified by the controller).

Regarding Claim 25, Macaulay as modified discloses wherein the location is highlighted in a graphical presentation of the image data rendered by the display (see Klingensmith Paragraphs 0014 and 0042 indicating that vessel border information is .

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Macaulay et al. (US 2006/0241342), Deal et al. (US 2005/0059890), and Klingensmith et al. (US 2005/0196026), as applied to claims 1 and 20 above, and further in view of Klingensmith et al. (US 2004/0037455; hereinafter “Klingensmith ‘455).
Macaulay, Deal, and Klingensmith disclose the invention substantially as claimed as stated above.
Regarding Claims 21 and 22, they do not explicitly disclose wherein the controller processes spectral information in the image data to determine composition of biological material in the first and second vessels; and wherein the controller processes spectral information in the image data to determine densities of biological material in the first and second vessels.  Klingensmith ‘455 teaches using data gathered by transducers to determine vessel composition and density (see Paragraph 0009).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Macaulay and Klingensmith’s controller to include Klingensmith ‘455’s density and composition determination.  Such a modification provides additional information to the user for analyzing the image.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and its dependents have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Flaherty fails to disclose the claimed invention.  The Examiner has applied Macaulay which shows a lumen for receiving an optical assembly.  The claims are not in condition for allowance at this time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795